NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



CONSUELO VALDIVIEZ, DOC # H11693, )
                                  )
          Appellant,              )
                                  )
v.                                )              Case No. 2D18-3963
                                  )
STATE OF FLORIDA,                 )
                                  )
          Appellee.               )
                                  )

Opinion filed July 19, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hardee County; Marcus J. Ezelle, Judge.

Consuelo Valdiviez, pro se.


PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and BADALAMENTI, JJ., Concur.